 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   KAREEM J. HOWELL,                           1:18-cv-00929-DAD-GSA-PC
12                 Plaintiff,                    ORDER RE PLAINTIFF’S NOTICE OF
                                                 VOLUNTARY DISMISSAL UNDER
13         vs.                                   RULE 41
                                                 (ECF No. 8.)
14   A. BUENO, et al.,
15
                                                 ORDER DIRECTING CLERK TO CLOSE
                  Defendants.                    FILE
16

17          Kareem J. Howell (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On July 10, 2018, Plaintiff
19   filed the Complaint commencing this action. (ECF No. 1.)
20          On October 15, 2018, Plaintiff filed a notice of voluntary dismissal of this case under
21   Rule 41 of the Federal Rules of Civil Procedure. (ECF No. 8.) Plaintiff has a right to
22   voluntarily dismiss this case under Rule 41. In Wilson v. City of San Jose, the Ninth Circuit
23   explained:
24
                    Under Rule 41(a)(1), a plaintiff has an absolute right to voluntarily
25          dismiss his action prior to service by the defendant of an answer or a motion for
            summary judgment. Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995)
26          (citing Hamilton v. Shearson-Lehman American Express, 813 F.2d 1532, 1534
            (9th Cir. 1987)). A plaintiff may dismiss his action so long as the plaintiff files
27          a notice of dismissal prior to the defendant’s service of an answer or motion for
            summary judgment. The dismissal is effective on filing and no court order is
28          required. Id. The plaintiff may dismiss some or all of the defendants, or some
            or all of his claims, through a Rule 41(a)(1) notice. Id.; Pedrina v. Chun, 987

                                                    1
             F.2d 608, 609-10 (9th Cir. 1993). The filing of a notice of voluntary dismissal
 1           with the court automatically terminates the action as to the defendants who are
             the subjects of the notice. Concha, 62 F.2d at 1506. Unless otherwise stated,
 2           the dismissal is ordinarily without prejudice to the plaintiff's right to commence
             another action for the same cause against the same defendants. Id. (citing
 3           McKenzie v. Davenport-Harris Funeral Home, 834 F.2d 930, 934-35 (9th Cir.
             1987)). Such a dismissal leaves the parties as though no action had been
 4           brought. Id.
 5   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). No defendant has filed an
 6   answer or motion for summary judgment in this case. Therefore, Plaintiff’s notice of dismissal
 7   is effective, and this case shall be closed.
 8           Accordingly, IT IS HEREBY ORDERED that:
 9           1.      Plaintiff’s notice of dismissal is effective as of the date it was filed;
10           2.      This case is DISMISSED in its entirety without prejudice; and
11           3.      The Clerk of the Court is DIRECTED to close the file in this case and adjust the
12                   docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).
13
     IT IS SO ORDERED.
14

15       Dated:     October 17, 2018                                /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        2
